In an action, inter alia, to permanently enjoin the defendants from entering the premises of and using the property of the St. Mary’s Malankara Syrian Orthodox Church of Rockland, the appeal is from a judgment of the Supreme Court, Rockland County (Sherwood, J.), entered May 23, 2005, which, upon an order of the same court dated October 4, 2004, granting the plaintiffs’ motion for summary judgment, and upon an order of the same court dated April 5, 2005, upon reargument, adhering to that determination, and denying that branch of the motion of the Board of Trustees and Members of St. Mary’s Malankara Syrian Orthodox Church of Rockland which was, in effect, for leave to intervene, inter alia, enjoined the defendants from entering the premises of and using the property of the St. Mary’s Malankara Syrian Orthodox Church of Rockland.
Ordered that the judgment is affirmed, with costs.
At issue here is ownership of certain property held in the name of St. Mary’s Malankara Syrian Orthodox Church of Rockland (hereinafter St. Mary’s). St. Mary’s constitution states that St. Mary’s was under the spiritual direction of the Syrian Orthodox Church and could “not be amalgamated with any other Church or religious group” without the consent of the Patriarch of the Syrian Orthodox Church (hereinafter the Patriarch) and the Archbishop of its diocese, known as the Malankara Archdiocese of the Syrian Orthodox Church in North America (hereinafter the Archdiocese). The constitution further provided that the Archdiocese was to be notified of any sale, transfer, or transaction of real estate.
The instant controversy arose when the Patriarch replaced *888the Archbishop of the Archdiocese with a new Archbishop, who in turn replaced St. Mary’s vicar. At that juncture, 29 people who claimed to be members of St. Mary’s signed a document stating that St. Mary’s had resolved to be affiliated with the Malankara Orthodox Syrian Church—a religious group separate and distinct from the Syrian Orthodox Church—and refused to allow the new vicar into St. Mary’s. The instant action to reclaim St. Mary’s property was commenced in St. Mary’s name by the Archdiocese.
Contrary to the analysis of our dissenting colleague, resolution of the instant dispute may be resolved based upon neutral principles of law—including the provisions of St. Mary’s constitution—without resort to an analysis of religious doctrine (see First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am., 62 NY2d 110, 116 [1984], cert denied 469 US 1037 [1984]; see also Park Slope Jewish Ctr. v Congregation B’nai Jacob, 90 NY2d 517, 521 [1997]). Here, the defendants acknowledge that they changed their affiliation from the Syrian Orthodox Church to the Malankara Orthodox Syrian Church in violation of the provisions of St. Mary’s constitution that required the consent of the Syrian Orthodox Church, and the Supreme Court ruled in favor of the plaintiffs on this ground. Enforcement of the provisions of St. Mary’s constitution does not violate the Establishment Clause (see Keogh v Connolly, 235 AD2d 241 [1997]).
The decision of this Court in Malankara Archdiocese of Syrian Orthodox Church in N. Am. v Malankara Jacobite Ctr. of N. Am., Inc. (24 AD3d 626 [2005]) is distinguishable from the instant case, on the ground that the Malankara Jacobite Center of North America (hereinafter the Center) in the prior case never acknowledged its subservience to any larger body. Citing First Presbyt. Church of Schenectady v United Presbyt. Church in U.S. of Am. (supra at 124), the Supreme Court in that case held that since the Center’s certificate of incorporation, constitution, and by-laws negated any intention on the part of the Center to dedicate its property to the purpose of a larger body in a religious hierarchy, no declaration of an implied trust for the denominational church was warranted. The question of whether an implied trust was created for the benefit of those members of a divided congregation who adhere to the principles of the founders of the religion required an inquiry into church doctrine which constituted a nonjusticiable religious dispute.
As noted by our dissenting colleague, the defendants attempted to inject a dispute over religious doctrine into this controversy by asserting that their decision to change their af*889filiation was prompted by a desire to remain faithful to the true teachings of their religion. The Supreme Court properly declined to consider this argument.
Moreover, under the circumstances of this case, the Supreme Court properly denied that branch of the nonparties’ motion which was, in effect, a belated application for leave to intervene in the action (see CPLR 1012 [a] [3]; Vacco v Herrera, 247 AD2d 608 [1998]; Breiterman v Elmar Props., 123 AD2d 735, 736 [1986]). Adams, J.P, Goldstein and Luciano, JJ., concur.